Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  May 24, 2017                                                      Stephen J. Markman,
                                                                               Chief Justice

  154521                                                                  Brian K. Zahra
                                                                  Bridget M. McCormack
                                                                        David F. Viviano
                                                                    Richard H. Bernstein
  SHOREPOINTE NURSING CENTER,                                              Joan L. Larsen
  CHERRYWOOD NURSING AND LIVING                                         Kurtis T. Wilder,
  CENTER, WHITEHALL OF NOVI,                                                        Justices
  WHITEHALL OF ANN ARBOR,
  TRANSITIONAL HEALTH SERVICES
  OF WAYNE, TRANSITIONAL HEALTH
  SERVICES OF FREMONT, MATHER
  NURSING CENTER, AUSABLE VALLEY
  CONTINUING CARE RETIREMENT,
  HILLTOP MANOR, FENTON EXTENDED
  CARE CENTER, CYPRESS MANOR,
  LIFE CARE CENTERS OF AMERICA, INC.,
  RIVERGATE TERRACE, RIVERGATE
  HEALTH CENTER, LIFE CARE CENTER
  OF PLAINWELL, PREMIER HEALTH CARE
  MANAGEMENT, INC., WEST BLOOMFIELD
  NURSING CONVALESCENT CENTER, and
  WOODWARD HILLS NURSING CENTER,
            Plaintiffs-Appellees,
  and
  AUTUMN WOODS RESIDENTIAL HEALTH
  CARE FACILITY, THE LAURELS OF
  BEDFORD, THE LAURELS OF CARSON
  CITY, THE LAURELS OF COLDWATER,
  THE LAURELS OF FULTON, THE LAURELS
  OF GALESBURG, THE LAURELS OF
  HUDSONVILLE, THE LAURELS OF KENT,
  THE LAURELS OF MOUNT PLEASANT,
  and THE LAURELS OF SANDY CREEK,
             Plaintiffs-Appellants,
  v                                            SC: 154521
                                               COA: 332047
                                               Macomb CC: 2014-002746-AA
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, f/k/a DEPARTMENT
  OF COMMUNITY HEALTH,
             Defendant-Appellee.
  _________________________________________/
                                                                                                              2



      On order of the Court, the application for leave to appeal the August 24, 2016
order of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 24, 2017
       d0517
                                                                            Clerk